Citation Nr: 1112867	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  06-11 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1. Entitlement to service connection for a left elbow disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for bilateral shin fractures.

4. Entitlement to service connection for migraine headaches.

 5. Entitlement to service connection for irritable bowel syndrome (IBS).

6. Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome of the right knee.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of the appeal was subsequently transferred to the Muskogee, Oklahoma RO.  

In June 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) so that a hearing could be scheduled before a Veterans Law Judge.  The hearing was scheduled for November 2010, and the Veteran was duly advised of the date and time.  However, she failed to report.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers her request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2010).

The January 2005 decision granted service connection for right knee retropatellar pain syndrome and assigned an initial noncompensable rating, effective February 11, 2004.  Thereafter, the Veteran appealed with respect to the initially assigned rating.  While her appeal was pending, a rating decision issued in April 2005 assigned a 10 percent evaluation, effective February 11, 2007.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to service connection for migraine headaches and IBS, and entitlement to a higher initial rating for the service-connected right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not demonstrate a current diagnosis of bilateral shin splints.

2. The medical evidence of record does not demonstrate a current diagnosis of a lower back disorder.

3. The medical evidence of record does not demonstrate a current diagnosis of a left elbow disorder.


CONCLUSIONS OF LAW

1. A left elbow disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2. A low back disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3. Bilateral shin fractures were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in March 2004, prior to the initial unfavorable AOJ decision issued in January 2004.  An additional letter was sent in October 2005.

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, of how VA would assist her in developing the claims, and her and VA's obligations in providing such evidence for consideration.  The Board notes that the Veteran was not informed of the evidence necessary to establish disability ratings until a February 2009 letter and that she received no notice as to effective dates.  However, the Board finds that no prejudice to the Veteran has resulted from these inadequacies of notice timing and content.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's claims, all questions as to the assignment of disability ratings and effective dates are rendered moot.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of her claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private medical records, and the reports of July 2004 and August 2004 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of her claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the July 2004 examination only was relevant to the issues decided below.  The examiner documented the Veteran's subjective complaints and medical history and examined the Veteran.  The Board notes that the examiner did not review the claims file.  However, this factor alone does not render the examination inadequate if the history provided to the medical professional was an accurate reflection of the Veteran's history as documented in the file..  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here the examiner extensively reported the Veteran's subjective medical history, which is overall consistent with the history in service treatment records.  Moreover, the Board observes that the examiner did not proffer an opinion with respect to these claims.  However, as the Veteran lacks a currently diagnosed disorder of a left elbow disorder, low back disorder, and bilateral shin fractures, there is no disability for which an opinion can be rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.
 § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran contends that she has current disabilities of the bilateral shins, left elbow, and low back that are causally or etiologically related to her military service.  Therefore, she contends that she is entitled to service connection for these disorders.

Initially, the Board notes that, although service treatment records show treatment for a left elbow capsular injury and complaints of low back pain, the Veteran's October 2003 service separation examination reflected no complaint, treatment, or diagnosis with regard to these disorders.  Further, post-service treatment records are negative for diagnoses referable to bilateral shin fractures, left elbow, or low back.  Imaging studies performed upon VA examination were normal, and subsequent VA and private treatment records fail to establish complaint, treatment, or diagnosis for any of these claimed disorders.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   Accordingly, the Veteran's claims for service connection for bilateral shin splints, left elbow disorder, and low back disorder are denied on the basis that she exhibits no current disability that may be connected to service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral shin splints, a low back disorder, and a left elbow disorder.  Therefore, these claims must be denied.


ORDER

Service connection for a left elbow disorder is denied.

Service connection for a low back disorder is denied.

Service connection for bilateral shin splints is denied.



REMAND

Although cognizant of the delay that will result, the Board finds a remand is necessary with respect to the Veteran's service connection claims for migraine headaches and IBS, and increased rating claim for her service-connected right knee disability.  Specifically, the Board determines that the Veteran should be afforded VA examinations with respect to each of these claims.

With regard to the claimed migraine headaches, the Board notes that post-service treatment notes reflect a history of migraine headaches with prescription medication being currently prescribed.  Additionally, service treatment records reflect that the Veteran was treated for migraine headaches.  The Board observes that the July 2004 VA examiner noted that the Veteran reported having headaches since 1997/1998.  However, at her June 2000 service examination, prior to the start of her active duty period, the Veteran did not report having headaches, and her clinical examination was normal.  Therefore, for the purposes of the Board's decision, the Veteran did not have a headache disorder that preexisted service.  Accordingly, the Board requires an opinion as to whether or not the Veteran has a current headache disorder that is causally or etiologically related to her headaches diagnosed during her active duty military service.

As for the Veteran's claim for service connection for IBS, the Board notes that she complained of stomach and intestinal trouble in service, but the only remotely related disorder discussed in detail was uterine fibroids and the clinical examination was normal.  Nevertheless, the Board affords the Veteran the benefit of the doubt and finds that she has a current diagnosis of a gastrointestinal disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Specifically, VA treatment records reflect a diagnosis of IBS in 2005, which was noted to be controlled by diet.   Further, there is a post-service treatment note for viral gastroenteritis.  Thus, the Board determines that there is sufficient evidence and in-service event and a current disorder to warrant scheduling a VA examination to ascertain a relationship between the two.
  
As for the Veteran's service-connected right knee disability, the Board notes that the most recent VA examination for this disability is dated in July 2004, almost seven years ago.  Thus, there is no examination detailing the current nature and severity of the Veteran's right knee symptoms.  Therefore, the Board finds that another VA examination should be scheduled with regard to this issue.

Finally, the Board's review of the record indicates that the most recent VA treatment record is dated in July 2009.  The Veteran has identified regular treatment within the Oklahoma VA medical center (VAMC).  Thus, all VA treatment records from that facility dated from July 2001 onward must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Request all treatment records for the Veteran dated from July 2009 onward from the Oklahoma VAMC.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of her claimed migraine headaches.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any headache disorder exhibited currently, i.e., from the time the Veteran filed her claim in February 2004 to the present, is related to her in-service headaches or is otherwise related, in whole or in part, to active service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

3. Schedule the Veteran for a VA examination in order to ascertain the existence and etiology of her claimed gastrointestinal disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any gastrointestinal disorder exhibited currently, i.e., from the time the Veteran filed her claim in February 2004 to the present, is related to her in-service stomach complaints or is otherwise related, in whole or in part, to active service?
		
A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

4. Schedule the Veteran for a VA orthopedic examination in order to ascertain the current nature and severity of her service-connected right knee disability.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  All necessary and appropriate tests should be performed and documented.  

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the August 2009 supplemental statement of the case.  If any claim remains denied, the Veteran and her representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


